Exhibit 10.28

 

Vivendi Holding I Corp.

800 Third Avenue

New York, NY 10022

 

Dated December 1, 2007

 

Mr. Bruce L. Hack

151 Central Park West

New York, NY  10023

 

Dear Bruce:

 

Reference is made to the Business Combination Agreement, dated as of even date
herewith (the “Business Combination Agreement”), by and between Vivendi S.A.
(“Parent”), VGAC LLC, Vivendi Games, Inc., Activision, Inc., and Sego Merger
Corporation.  Subject to the consummation of the transactions contemplated by
the Business Combination Agreement and your continued employment by Vivendi
Holding I Corp. (“Vivendi”) from the date hereof until the Closing Date (as
defined in the Business Combination Agreement) Activision Blizzard, Inc. (the
“Company”) shall employ you and you agree to accept employment upon the terms
and conditions set forth in this agreement (the “Agreement”), effective upon the
Closing Date.  Upon the Closing Date, this Agreement shall supersede and replace
in its entirety the prior Employment Agreement dated June 29, 2006 (the “Prior
Agreement”) between you and Vivendi Holding I Corp. (as successor to Vivendi
Universal US Holding Co.); provided, however, that in the event the Closing Date
does not occur prior to December 31, 2008, or the Business Combination Agreement
is terminated by any party for any reason pursuant to Section 8.1 thereof, then
this Agreement shall be deemed void ab initio, and the Prior Agreement shall
remain in full force and effect.

 

1.                                       Term.  The term of this Agreement will
commence on the Closing Date and continue until June 30, 2010 (the “Term”),
unless earlier terminated pursuant to the provisions of Paragraph 4.

 

You agree and acknowledge that the Company has no obligation to extend the Term
or to continue your employment after the expiration of the Term, and you
expressly acknowledge that no promises or understandings to the contrary have
been made or reached.  You also agree and acknowledge that, should you and the
Company choose to continue your employment for any period of time following the
expiration of the Term (including any extensions thereof) without a written
employment agreement, your employment with the Company will be “at will;” in
other words, during any time following the expiration of the Term if a written
employment agreement is not in effect, the Company may terminate your employment
at any time, with or without reason and with or without notice, and you may
resign at any time, with or without reason and with or without notice; provided,
however, that any such “at will” employment will not

 

--------------------------------------------------------------------------------


 

diminish or prejudice any rights or benefits to which you are otherwise entitled
under this Agreement, or otherwise, after the end of the Term.

 

2.                                       Employment by the Company and Duties. 
You agree to be employed and perform your exclusive services for the Company and
its affiliates upon the terms and conditions of this Agreement.  You will render
your services hereunder as Vice Chairman of the Board and Chief Corporate
Officer.  You will report directly to the Company’s Chief Executive Officer and
have direct accountability to the Company’s Chief Executive Officer with respect
to the Company’s staff activities, including with respect to finance, legal and
human resources, and you will have the authority and responsibilities, in each
case, commensurate with your reporting position and status and consistent with
your position hereunder.  You will also be responsible for leading the
post-merger integration of the Company following the Closing Date under the
direction of the Company’s Chief Executive Officer.  You will not be required,
without your consent, to perform your duties under this Agreement in a location
other than in the Los Angeles, California metropolitan area, except for
reasonably required travel on the Company’s business.

 

3.                                       Compensation and Related Matters.

 

(a)                                  Base Salary.  For all services rendered
under this Agreement, during the Term, the Company will continue to pay your
base salary at an annual rate of One Million Five Hundred Thousand Dollars
($1,500,000).

 

(b)                                 Annual Bonus Compensation. You will
participate in the Company’s annual incentive plan or any plan adopted in
replacement thereof (“AIP”) as determined by the Company’s Compensation
Committee and in accordance with the plan’s terms and conditions.   During the
term, your target bonus under the AIP with respect to each fiscal year will be
One Million Dollars ($1,000,000) (“Target Bonus”) with a guaranteed minimum of
Five Hundred Thousand Dollars ($500,000) per fiscal year (the “Guaranteed
Minimum Bonus”).  Your maximum bonus with respect to each fiscal year will be
Two Hundred Percent (200%) of your Target Bonus, and your bonus will be based
upon a measurement of performance against objectives in accordance with the AIP,
or any successor thereto, as they may be amended from time to time.  The bonus
amounts payable to you under the AIP, which amounts shall not be less than the
Guaranteed Minimum Bonus, will be paid to you following each relevant fiscal
year at the same time that AIP bonuses are generally paid to other participants
in the AIP in accordance with the terms of such plan (which shall be established
as a fixed date or otherwise in a manner which complies with or is exempt from
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)).  In addition, any replacement plan referred to in this Paragraph
3(b) shall provide you a reasonable opportunity to achieve bonuses reasonably
comparable to those that would have been payable under the plan it replaced;
provided, however, that under such replacement plan you will receive at least
the Guaranteed Minimum Bonuses set forth above.

 

(c)                                  2007 and 2008 Vivendi Annual Bonuses.  To
the extent not otherwise paid to you prior to the Closing Date, your 2007 annual
bonus will be paid to you under the Vivendi Games, Inc. (“Vivendi Games”) annual
incentive plan as in effect immediately prior to the Closing Date based on the
achievement of the existing performance goals and criteria previously
established for you under that plan.  Additionally, to the extent that the
Closing Date occurs after commencement of Vivendi’s 2008 fiscal year, a pro-rata
portion of your 2008 annual bonus

 

2

--------------------------------------------------------------------------------


 

(determined based upon (i) actual performance through the Closing Date and
(ii) the percentage of the 2008 fiscal year that shall have elapsed through and
including the Closing Date) shall be paid to you in cash on the Closing Date.

 

(d)                                 Transaction Bonus.  On the Closing Date, you
shall be paid a lump sum cash bonus in an amount equal to $1,000,000.

 

(e)                                  Post-Closing Merger Integration Bonus.  You
shall be eligible for a post-closing merger integration bonus targeted at
$1,000,000, subject to the terms of such bonus and to your and the Company’s
achievement of specified merger integration goals, to be established by the
Chief Executive Officer of the Company in consultation with you and approved by
the Board of Directors of the Company (the “Board”).

 

(f)                                    Equity Awards.  During each year of the
Term that regular annual equity grants are made to senior executive officers of
the Company, the Company will recommend to the Compensation Committee of the
Board that you be granted, and will use its reasonable best efforts to cause you
to be granted, a grant of an option to purchase 200,000 ordinary shares of the
Company’s common stock, or an equity award of comparable value as determined by
the Company in its reasonable discretion (“Annual Equity Award”), to be granted
at the same time such regular annual equity grants are made to such senior
executive officers of the Company; provided, however, that during the Term the
Company will recommend to the Compensation Committee of the Board that you shall
be granted at least three such Annual Equity Awards.  The Annual Equity Awards
will be subject to the terms and conditions of such grants made to such other
senior executives of the Company under the Company’s applicable equity plan, and
any specific terms and conditions set forth by the Company or its affiliates for
senior executives of the Company with comparable positions and responsibilities;
provided, however, that following your termination of employment, your then
vested options (including, without limitation, any options that become vested
upon your termination of employment as described below) shall remain exercisable
until the end of the normal option term, without regard to any shorter
post-termination of employment exercise period otherwise applicable under the
Company’s equity plan or award agreements thereunder.  For the avoidance of
doubt, Annual Equity Awards may include, without limitation, (i) options to
purchase ordinary shares of the Company’s common stock with or without
performance conditions set forth by the Company, and/or (ii) stock appreciation
rights with or without performance conditions set forth by the Company, and/or
(iii) restricted stocks with or without performance conditions set forth by the
Company, and/or (iv) restricted stock units with or without performance
conditions set forth by the Company.  The number of shares to be granted under
an Annual Equity Award shall be appropriately adjusted in the event of a
corporate merger, recapitalization, stock dividend, reorganization or similar
event, of the Company.

 

Notwithstanding the foregoing, in the event that the Company terminates your
employment without Cause, you resign for Good Reason or your employment
terminates upon the expiration of the Term, all of the Annual Equity Awards
granted to you hereunder and any other equity-based award previously granted to
you by Parent (pursuant to the Prior Agreement or otherwise) shall become
immediately vested and exercisable, but, except as provided herein, the Annual
Equity Awards and other equity-based awards will in all respects otherwise
remain subject to the terms and conditions of the applicable equity plan.  In
addition, with respect to all of your

 

3

--------------------------------------------------------------------------------


 

Annual Equity Awards, the definition of “Cause” set forth in this Agreement will
supersede and replace any definition of such term in the applicable equity plan.

 

(g)                                 Benefits.  You will be entitled to
participate in the benefit plans generally available to senior executive
employees of the Company in the United States (which will, at all times during
your employment, include group health plan, life insurance and disability
coverage); provided, however, that you shall only be entitled to participate in
the 401(k) plan sponsored by the Company, and you shall not be entitled to
participate in any other defined contribution, defined benefit or any other
retirement plan of the Company or its affiliates.  In addition, you will be
eligible to participate in the Flexible Perquisites program of the Company as
long as the Company provides such a program and in accordance with the program’s
terms and conditions then in effect.  Your participation in all such benefit
plans and programs will be on terms and conditions that are no less favorable
than those applicable to other senior executives of the Company with comparable
positions and responsibilities.  You shall be entitled to vacation with pay
during the Term in accordance with the Company’s vacation policy in effect from
time to time; provided, however, that you shall be entitled to not less than
four (4) weeks of paid vacation in each year.

 

(h)                                 Office and Staff.  The Company will furnish
you with office facilities and staff support at the Company’s executive offices
in both Los Angeles and New York, New York consistent with your responsibilities
and position with the Company and in accordance with the Company’s practice for
senior executives with comparable positions and responsibilities, on a basis
that is no less favorable to you than Vivendi’s current practices as of the date
hereof.

 

(i)                                     Expense Reimbursement.  During your
employment, the Company will reimburse you for your reasonable and necessary
business expenses in accordance with its then prevailing policy for senior
executives of the Company with comparable positions and responsibilities (which
will include appropriate itemization and substantiation of expenses incurred). 
Without limiting the generality of the foregoing, the Company will reimburse you
for first class travel and first class hotel accommodations in connection with
your employment hereunder, consistent with the Company’s policies.

 

(j)                                     Withholding.  The Company may withhold
from any amounts payable under this Agreement such federal, state or local taxes
as will be required to be withheld pursuant to any applicable laws or
regulation.

 

4.                                       Compensation Upon Certain Termination
Events.

 

(a)                                  Compensation Payable.  Should your
employment with the Company terminate, you will be entitled to the amounts and
benefits shown on the following table, subject to Paragraphs 4(b) through
4(j) and your execution and non-revocation of the release of claims described in
Paragraph 6(g).  In the event of such termination, and except for payments and
benefits noted in this Paragraph 4, the Company will have no further obligations
to you under this Agreement except as specifically set forth in this Agreement,
as set forth in any benefit plan, program or arrangement in which you
participate or as otherwise required by Company policy or by law.

 

4

--------------------------------------------------------------------------------


 

Termination For
Cause/Voluntary
Termination without
Good Reason

 

Involuntary Termination/
Good Reason/ Expiration of
Term

 

Disability

 

Death

Payment of any accrued but unpaid Base Salary, unpaid annual bonus under the AIP
in respect of the preceding fiscal year in an amount equal to the Guaranteed
Minimum Bonus, and pro-rata* Guaranteed Minimum Bonus.

 

Payment of any accrued but unpaid Base Salary, unpaid annual bonus at the
Company’s bonus payout percentage under the AIP in respect of the preceding
fiscal year, pro-rata Target Bonus, plus a lump sum amount equal to your Base
Salary and Target Bonus(es) (discounted as provided in Paragraph 4(h) below)
multiplied by your Severance Multiple. For purposes hereof, your “Severance
Multiple” shall equal (i) two plus the fractional portion of a year for which
you were employed by the Company, in the event such termination occurs prior to
June 30, 2008, (ii) two, in the event such termination occurs on or after
June 30, 2008 and prior to the expiration of the Term and (iii) one, in the
event such termination occurs upon the expiration of the Term. In addition, to
the extent not previously paid, you shall be paid in a single lump sum the
amount of your Transaction Bonus and targeted Post-Closing Merger Integration
Bonus, each as described in Paragraphs 3(d) and 3(e) (provided, however, that if
the applicable performance period for the Post-Closing Merger Integration Bonus
ends upon or prior to your termination and the bonus, if any, for that
performance period has not yet

 

Payment of any accrued but unpaid Base Salary, unpaid annual bonus under the AIP
in respect of the preceding fiscal year, and pro-rata Target Bonus.

 

In addition your Base Salary will continue until the earliest of (i) the 180th
day following the start of your Disability absence, or (ii) your death, and will
be reduced by other Company-provided disability benefits paid to you.

 

Payment of any accrued but unpaid Base Salary, unpaid annual bonus under the AIP
in respect of the preceding fiscal year, and pro-rata Target Bonus.

 

5

--------------------------------------------------------------------------------


 

 

 

been paid, the amount paid in respect to that performance period shall be
determined based on the Company’s latest estimate of its and your ultimate
actual performance, versus its and your ultimate performance goals established
pursuant to Paragraph 3(e), under the Post-Closing Merger Integration Bonus
program(1)), and you shall be eligible to receive medical, dental, disability
and life insurance coverage, on the same basis as is made available to other
actively employed senior executives of the Company, for the number of whole and
partial years corresponding to the Severance Multiple.

 

 

 

 

 

--------------------------------------------------------------------------------

*References to pro-rata Guaranteed Minimum and Target Bonuses shall mean a
pro-rata portion of such Guaranteed Minimum Bonus or Target Bonus, as
applicable, for the fiscal year in which your termination of employment occurs,
based upon the percentage of such fiscal year that shall have elapsed through
the date of your termination of employment.

 

(b)                                 Termination for Cause/ Resignation without
Good Reason.  The Company may terminate your employment for Cause at any time
without advance notice, and you may resign your employment without Good Reason
(as defined in Paragraph 4(f)).  “Cause” shall mean:

 

(i)             your gross misconduct or a willful breach of a substantial and
material obligation under this Agreement;

 

(ii)          your intentional and material failure to comply with the Company’s
material written policies and procedures as and to the extent such policies and
procedures are both (i) communicated to you in writing within a reasonable
period of time following the Closing Date and (ii) substantially similar in
scope to the Policies and Procedures for Worldwide Business Conduct of Vivendi
and Affiliates and the Vivendi Discrimination and Sexual Harassment Policy,
copies of which are attached as Schedule 1 to this Agreement; or

 

(iii)  your conviction of a felony or crime of moral turpitude;

 

(1)                                  Exhibit B hereto contains a sample
methodology for calculating this payment.

 

6

--------------------------------------------------------------------------------


 

which, in the case of any of the immediately preceding clauses (i) or (ii), is
not remedied within thirty (30) days after receipt of written notice from
Company specifically delinieating each such claimed breach and setting forth
Company’s intention to terminate your employment if such breach is not duly
remedied, provided, however, that if the specified breach cannot reasonably be
remedied within said thirty-day period and you commence reasonable steps within
said thirty-day period to remedy said breach and diligently continue such steps
thereafter until a remedy is effected, such breach shall not constitute
“Cause”.  In the event that the Company terminates your employment for Cause or
if you resign from your employment without Good Reason, the payments and
benefits required by Paragraph 4(a) will be made and provided.

 

(c)                                  Involuntary Termination.  The Company may
terminate your employment other than for Cause or other than on account of
Disability, as defined in Paragraph 4(d), in which case you will receive the
lump sum payments and benefits specified in Paragraph 4(a).  Any such
termination of your employment shall be deemed to be an “Involuntary
Termination” for all purposes of this Agreement.  You agree that you will have
no rights or remedies in the event of your termination without Cause except as
set forth in this Agreement.

 

(d)                                 Termination for Disability.  The Company may
terminate your employment on account of a Disability (but only during the
continuance of such Disability) and the payments and benefits required by
Paragraph 4(a) will be made and provided.  You will be deemed to have a
“Disability” if you are incapacitated by a physical or mental condition, illness
or injury which has prevented you from being able to perform the essential
duties of your position under this Agreement in a satisfactory fashion for all
of a consecutive 180-day period.  Any dispute regarding whether you have
incurred a “Disability” shall be resolved by an independent medical doctor
mutually agreeable to the Company and you.

 

(e)                                  Death.  If you die while employed under
this Agreement, the payments and benefits required by Paragraph 4(a) will be
made and provided.

 

(f)                                    “Good Reason” Termination.  You may
terminate your employment voluntarily for “Good Reason” and the payments and
benefits required by Paragraph 4(a) will be made and provided.  “Good Reason”
means, without your written consent, a willful breach of a substantial and
material obligation of the Company under this Agreement (as set forth below)
which is not remedied within 30 days after receipt of written notice from you
specifically delineating each such act or claimed breach and setting forth your
intentions to terminate your employment if such breach is not duly remedied,
provided that if the specified breach cannot reasonably be remedied within said
30-day period and the Company commences reasonable steps within said 30-day
period to remedy said breach and diligently continues such steps thereafter
until a remedy is effected, such breach will not constitute “Good Reason”.  A
willful breach of a substantial and material obligation of the Company under
this Agreement shall include any of the following events:  (i) you are removed
by the Company from the position of Vice Chairman of the Board or Chief
Corporate Officer (other than in connection with a promotion to a more senior
level, or your written acceptance of another position with the Company in lieu
thereof) or the Company does not nominate you for election as a member of the
Board; (ii) you are required to report directly to a person not occupying a
position described in Paragraph 2; (iii) your Base Salary, Guaranteed Minimum
Bonus or Target Bonus are reduced or the Company deliberately fails to pay or
provide, when due, any compensation or benefits contemplated hereunder;
(iv) with respect to

 

7

--------------------------------------------------------------------------------


 

any year of the Term, the Company shall fail to grant to you the Annual Equity
Awards described in Paragraph 3(c) if, with respect to any such year, the
Company makes regular annual equity grants to similarly situated senior
executives of the Company; (v) you are required to perform your primary duties
at a location other than the Los Angeles, California metropolitan area;
(vi) your duties, responsibilities or authority as provided under this Agreement
(or which are hereafter assigned to you) are materially diminished without your
consent (including, without limitation, your loss of direct responsibility
(under the direction of the Company’s Chief Executive Officer) for the Company’s
finance, legal and human resources executives, or for the Company’s merger
integration activities; provided that a decision of the Company’s Chief
Executive Officer as to any matter within your area of direct responsibility
shall not be deemed a diminishment of your responsibilities in any respect); or
(vii) the Company fails to require the express assumption of this Agreement by
any successor to all or substantially all of the assets of the Company.   You
agree that you will have no rights or remedies in the event of your termination
for Good Reason except as set forth in this Agreement.

 

(g)                                 Expiration of the Term.  Unless otherwise
terminated earlier pursuant to Paragraph 4, your employment will terminate
automatically upon the expiration of the Term of this Agreement as set forth in
Paragraph 1, and the payments and benefits required under Paragraph 4(a) will be
made and provided.

 

(h)                                 No Mitigation.  Following your termination
of employment with the Company for any reason (including, without limitation, if
the Company terminates your services for any reason, or if you terminate your
services for Good Reason), you will have no duty to attempt to mitigate your
damages by seeking alternative employment, the Company will not be entitled to
reduce the amount of any compensation or benefits (including, without
limitation, stock options or other equity based awards) payable to you under
this Agreement by any amounts or benefits received by you in connection with
such alternative employment and you will not be required to pay the Company any
amounts that you may receive from any such alternative employment or otherwise. 
The obligations of the Company to you under this Agreement shall not be subject
to any offset or defense.

 

(i)                                     Discount.  Any lump-sum payments
required to be made to you pursuant to Paragraph 4 hereof will be discounted to
present value from the time at which such amounts would have been paid absent
any accelerated payment at an annual discount rate for the relevant periods
equal to the “mid-term applicable Federal rate” (within the meaning of
Section 1274(d) of the Code), compounded annually, in effect on the date of such
termination; provided, that any amounts that would otherwise not have been paid
by the last day of the Term shall be deemed, for these purposes, to have been
payable on the last day of the Term.

 

(j)                                     Additional Payment Provisions.  Except
as otherwise expressly provided under Paragraph 4(a), and subject to your
execution and non-revocation of the release of claims described in Paragraph
6(g), the Company shall pay all monies owing to you under this Agreement (which
shall include any unreimbursed business expenses and any accrued and unpaid
vacation pay to the degree provided by Company policy) as soon as practicable
after (but, in any event, within fifteen business days after) any termination of
your employment; provided, however, that the payment of any monies accrued under
any benefit plan shall be subject to the terms of the applicable plan and any
elections you have made, and amounts in respect of unreimbursed

 

8

--------------------------------------------------------------------------------


 

expenses shall be paid within fifteen business days after your submission of
supporting documentation for such expenses.  Anything contained herein to the
contrary notwithstanding, the obligations of Company to make payments to you
pursuant to this Agreement shall survive any termination of the Term of this
Agreement.  Except as otherwise expressly provided in Paragraph 3(g), nothing in
this Agreement shall adversely affect your rights, if any, to employee benefits
following the termination of your employment under the terms of the employee
benefit plans of the Company in which you participate, which rights, if any,
shall be governed by the terms of such employee benefit plans.

 

5.                                       Certain Additional Payments by the
Company.

 

(a)                                  Gross-Up Payment.  Anything in this
Agreement to the contrary or any termination of this Agreement notwithstanding,
in the event it is determined that any payment or distribution or benefit
received or to be received by you pursuant to the terms of this Agreement or any
other payment or distribution or benefit made or provided by the Company or any
of its affiliates, to or for your benefit (whether pursuant to this Agreement or
otherwise and determined without regard to any additional payments required
under this Paragraph 5) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by you
with respect to such excise tax (such excise tax, together with any such
interest and penalties, is hereinafter collectively referred to as the “Excise
Tax”), then you will be entitled to receive an additional payment (a “Gross-Up
Payment”) in amount such that after payment by you of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income and employment taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
you will retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(b)                                 Gross-Up Payment Calculation.  Subject to
the provision of Paragraph 5(c), all determinations required to be made under
this Paragraph 5, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, will be made by such certified public accounting
firm as may be jointly designated by you and the Company (the “Accounting
Firm”), which will provide detailed supporting calculations both to the Company
and you within 15 business days of the receipt of notice from you that there has
been a Payment, or such earlier date as is requested by the Company.  All fees
and expenses of the Accounting Firm will be borne solely by the Company.  Any
Gross-Up Payment, as determined pursuant to this Paragraph 5, will be paid by
the Company to you within five days of the receipt of the Accounting Firm’s
determination (or in the case of any claim by the IRS which you are either
directed to pay by the Company (affirmatively or by lapse of the 30 day notice
period described in Paragraph 5(c)) or required to pay after the conclusion of
the contest proceedings described in Paragraph 5(c), within five days of such
Company direction or conclusion of such proceedings).  Any determination by the
Accounting Firm will be binding upon the Company and you.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Paragraph 5(c) and you are thereafter required to make a payment of any Excise
Tax, the Accounting Firm will determine the amount of the

 

9

--------------------------------------------------------------------------------


 

Underpayment that has occurred and any such Underpayment will be promptly (and
in any event within five days of such determination) paid by the Company to or
for the benefit of you.

 

(c)                                  Claim by the IRS.  You will notify the
Company in writing of any claim by the U.S. Internal Revenue Service (the “IRS”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment.  Such notification will be given as soon as practicable but no later
than ten business days after you are informed in writing of such claim and will
apprise the Company of the nature of such claim and the date on which such claim
is due to be paid.  You will not pay such claim prior to the expiration of the
30-day period ending on the date that any payment of taxes with respect to such
claim is due.  If the Company notifies you in writing prior to the expiration of
such 30-day period that it desires to contest such claim, then you will:

 

(i)    give the Company any information reasonably requested by the Company
relating to such claim;

 

(ii)   take such action in connection with contesting such claim as the Company
will reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company; and

 

(iii)  cooperate with the Company in good faith in order effectively to contest
such claim;

 

provided, however, that the Company will bear and pay directly all costs and
expenses; (including additional interst and penalties) incurred in connection
with such contest and will indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax or income and employment tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Paragraph 5(c), the Company will control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct you to pay the tax claimed and, subject to Paragraph 5(e), sue for a
refund, or contest the claim in any permissible manner, and you will agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company will determine, provided, however, that if the Company directs you to
pay such claim and sue for a refund, the Company will advance the amount of such
payment to you, on an interest-free basis and will indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income and employment
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for your taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
you will be entitled to settle or contest, as the case may be, any other issue
raised by the IRS or any other taxing authority.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Entitlement to Payment.  Subject to
Paragraph 5(e), if, after the receipt by your of an amount advanced by the
Company pursuant to Paragraph 5(c), you become entitled to receive any refund
with respect to such claim, you will (subject to the Company’s complying with
the requirements of Paragraph 5(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by you of an amount advanced by the
Company pursuant to Paragraph 5(c), a determination is made that you will not be
entitled to any refund with respect to such claim and the Company does not
notify you in writing of its intent to contest such denial of refund prior to
the expiration of 30 days after such determination, then such advance will be
forgiven and will not be required to be repaid and the amount of such advance
will offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.  Any Gross-Up Payment or reimbursement by the Company of expenses
pursuant to this Paragraph 5 shall be paid no later than December 31 of the
calendar year following the calendar year during which you remit or otherwise
incur the applicable Excise Tax or expenses.

 

(e)                                  Sarbanes-Oxley Limitation.  Notwithstanding
the foregoing: (i)  during any period when the Company and you are subject to
the limitations of Sarbanes-Oxley, in the event of a claim by the IRS described
in Paragraph 5(c), the Company may (A) direct you to pay (affirmatively or by
lapse of the 30 day notice described in Paragraph 5(c)) such claim in which case
the Company shall make the Gross-Up Payment with respect to such claim; or
(B) direct you to contest such claim (but not require you to pay such claim and
sue for a refund); and (ii)  in the event that the Company and you become
subject to the limitations of Sarbanes-Oxley after the commencement of any
contest to such a claim and after the advancement of any amounts to you pursuant
to Paragraph 5(c) pending the outcome for any proceeding for a refund, the
amount of such advancement shall be immediately forgiven and you shall cease to
be obligated to continue any such proceeding for said refund and the Company
shall make the Gross-Up Payment with respect to such claim and such forgiveness.

 

6.                                       Covenants.

 

(a)                                  Acknowledgment.  You acknowledge that you
currently possess or will acquire secret, confidential, or proprietary
information or trade secrets concerning the operations, future plans, or
business methods of the Company or its affiliates.  You agree that the Company
would be severely damaged if you misused or disclosed this information.  To
prevent this harm, you are making the promises set forth in this Paragraph 6. 
You acknowledge that the provisions of this Paragraph are reasonable and
necessary to protect the legitimate interests of the Company and that any
violation of such provisions would result in irreparable injury to the Company. 
In the event of a violation of the provisions of this Paragraph 6, you further
agree that the Company will, in addition to all other remedies available to it,
be entitled to seek equitable relief by way of injunction and any other legal or
equitable remedies.

 

(b)                                 Promise Not to Disclose.  You will hold in a
fiduciary capacity, for the benefit of the Company, all confidential or
proprietary information, knowledge and data of the Company which you may
acquire, learn, obtain or develop during your employment by the Company. 
Further, you will not, during the Term or at any time thereafter, directly or
indirectly use, communicate or divulge for your own benefit or for the benefit
of another any such information, knowledge or data other than as required by, or
on behalf of, the Company.  You

 

11

--------------------------------------------------------------------------------


 

make the same commitments with respect to the secret, confidential or
proprietary information, knowledge and data of affiliates, customers,
contractors and others with whom the Company has a business relationship or to
whom the Company or its affiliates owe a duty of confidentiality, other than as
required by the Company.  The confidential and proprietary information covered
by this protection includes, but is not limited to, confidential and proprietary
matters of a business or strategic nature such as information about costs and
profits, projections, personnel information, reengineering, records, customer
lists, contact persons, customer data, software, sales data, possible new
business ventures and/or expansion plans or matters of a creative nature,
including without limitation, matters regarding ideas of a literary, creative,
musical or dramatic nature, or regarding any form of product produced,
distributed or acquired by the Company (“Company Information”).  Anything
contained herein to the contrary notwithstanding, for purposes of this
Agreement, “Company Information” and “confidential or proprietary information,
knowledge and data” shall not include information which is: (i) generally known
in the industry; or (ii) in the public domain other than due to your actions. 
Company Information will be considered and kept as the private, proprietary and
confidential information of the Company except in furtherance of the Company’s
business or within the Company as required to perform services, and may not
otherwise be divulged without the express written authorization of the Company
except as required to be disclosed by law.  You and the Company further agree
that neither of you will publicly disclose the terms of this Agreement, other
than as required by law.  Notwithstanding the foregoing, it is agreed that
nothing herein shall prevent you from disclosing any information, the disclosure
of which is reasonably necessary in order for you to defend yourself, or assert
your rights, in any legal or administrative proceeding to which you and the
Company or its affiliates are parties.

 

(c)                                  Promise Not to Engage in Certain
Activities.  You will not at any time during your employment by the Company or,
in the event of your termination of employment (i) voluntarily without Good
Reason or (ii) involuntarily for Cause, prior to the earlier to occur of (x) the
first anniversary of such termination of employment and (y) the third
anniversary of the Closing Date, be or become (A) interested or engaged in any
manner, directly or indirectly, either alone or with any person, firm or
corporation now existing or hereafter created, in any business which is engaged
in the business of video game publishing (a “Competitive Business”) or
(B) directly or indirectly a stockholder or officer, director, agent, consultant
or employee of, or in any manner associated with, or aid or abet, or give
information or financial assistance to, any such Competitive Business.  The
provisions of this Paragraph 6(c) will not be deemed to prohibit your purchase
or ownership, as a passive investment, of not more than five percent (5%) of the
outstanding capital stock of any corporation whose stock is publicly traded. 
Notwithstanding the foregoing, it is agreed it shall not be a breach of
Paragraph 6(c) for you to provide services to an entity or person, that (I) is
not itself a Competitive Business but has an affiliate that is a Competitive
Business (or that has an affiliate that has a division, business unit or segment
that is a Competitive Business) or (II) has one or more distinct lines of
business which are not Competitive Businesses, and has a division, business unit
or segment that is a Competitive Business, if in either case (I) or (II), as
applicable, provided that you do not and will not, directly or indirectly,
provide services or advice with respect to the operations, management, strategic
planning or marketing activities of the affiliate, division, business unit or
segment that is the Competitive Business.

 

(d)                                 Promise to Return Property.  All records,
files, lists, drawings, documents, models, equipment, property, computer,
software or intellectual property relating to the

 

12

--------------------------------------------------------------------------------


 

Company’s business in whatever form (including electronic) which you (or any
person to whom you have directly or indirectly transferred such possession)
possess will be returned to the Company upon the termination of your employment,
whether such termination is at your or the Company’s request (except that you
may, upon request to the Company, which shall not be unreasonably withheld,
retain copies of any documents to the extent reasonably necessary to protect
your interests).

 

(e)                                  Promise Not to Solicit.  You will not
during the period of your employment by the Company or the period ending one
(1) year after the date of your termination of employment induce or attempt to
induce any employees, consultants, contractors or representatives of the Company
(“Company Representatives”) (or those of any of its affiliates) to stop working
for, contracting with or representing the Company or any of its affiliates or to
induce or attempt to induce any Company Representative under an exclusive
contractual arrangement with Company to work for, contract with or represent any
of the Company’s competitors.

 

(f)                                    Company Ownership.  The results and
proceeds of your services hereunder, including, without limitation, any works or
authorship resulting from your services during your employment with the Company
and/or any of the Company’s affiliates and any works in progress, will be
works-made-for-hire and the Company will be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner the Company determines in its
sole discretion without any further payment to you whatsoever.  If, for any
reason, any of such results and proceeds will not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then you hereby irrevocably assign and agree to assign any
and all of your right, title and interest thereto, including, without
limitation, any and all copyrights, patents, trade secrets, trademarks and/or
other rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company, and the
Company will have the right to use the same in perpetuity throughout the
universe in any manner the Company determines without any further payment to you
whatsoever.  You will, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, do any and all things which the Company
may deem useful or desirable to establish or document the Company’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments.  To the extent you have any rights in the results
and proceeds of your services that cannot be assigned in the manner described
above, you unconditionally and irrevocably waive the enforcement of such
rights.  This Paragraph is subject to and will not be deemed to limit, restrict,
or constitute any waiver by the Company of any rights of ownership to which the
Company may be entitled by operation of law by virtue of the Company being your
employer.

 

(g)                                 Release of Claims.  You and the Company
agree that upon your termination of employment with the Company, you and the
Company will execute mutual releases of claims in favor of the other party in
the form attached hereto as Exhibit A; provided, however, that such release of
claims shall not affect the ongoing obligations of the Company and its affiliate
with respect to any of your employee benefit arrangements, such as pension,
401(k) and outstanding equity awards or your rights to enforce the terms of this
Agreement.  You acknowledge that the

 

13

--------------------------------------------------------------------------------


 

payments and benefits described in Paragraph 4(a) are expressly contingent upon
your execution and non-revocation of such release of claims.

 

7.                                       Services Unique.  You recognize that
your services hereunder are of a special, unique, unusual, extraordinary and
intellectual character, giving them a peculiar value, the loss of which the
Company cannot be reasonably or adequately compensated for in damages.  In the
event of a breach of this Agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services), the Company will, in addition to all other remedies available to
it, be entitled to seek equitable relief by way of injunction and any other
legal or equitable remedies.  This provision will not be construed as a waiver
of the rights which the Company may have for damages under this Agreement or
otherwise, and all of the Company’s rights and remedies will be unrestricted.

 

8.                                       Notices.  All notices and other
communications hereunder will be in writing and will be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Employee:

 

At the address indicated on the first page hereof

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3954

Attention:  Brian D. Robbins, Esq.

 

If to the Company:

 

To the address(es) set forth on Exhibit C

 

or to such other address as either party will have furnished to the other in
writing.  All notices and communications shall be deemed to have been duly given
and received: (a) on the date of receipt, if delivered by hand; (b) three
(3) business days after being sent by first class certified mail, return receipt
requested, postage paid; or (c) one (1) business day after sending by next-day
delivery service with confirmation of receipt.  As used herein, the term
“business day” means any day that is not Saturday, Sunday or legal holiday in
the State of New York.

 

9.                                       Assignment/Affiliated Corporations. 
This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it, and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, in the event of your death
your estate and heirs in the case of any payments due to you hereunder).  The
Company may only assign this Agreement and its rights and obligations hereunder,
(a) in the case of an assignment solely by the Company, to any entity controlled
by, controlling or under common control with the Company, so long as such
successor assumes in writing the Company’s obligations hereunder; or (b) to any
entity which, by way of merger, consolidation or sale of all or substantially
all of the assets of the

 

14

--------------------------------------------------------------------------------


 

Company becomes a successor to the Company, so long as such successor assumes in
writing the Company’s obligations hereunder.  You acknowledge and agree that all
of your covenants and obligations to the Company, as well as the rights of the
Company hereunder, will run in favor of and will be enforceable by the Company,
its affiliates and their successors.  Upon the Closing (as defined in the
Business Combination Agreement), Vivendi (i) shall assign its obligations under
this Agreement, if any, to the Company and (ii) shall cause the Company to
assume this Agreement.

 

10.                                 Indemnification.  The Company agrees that
you shall be entitled to indemnification and payment or reimbursement of
expenses (including attorneys’ fees and expenses) to the extent provided in the
Company’s Restated Certificate of Incorporation for all damages, losses and
expenses incurred by you in connection with any claim, action, suit or
proceeding which arises from your services and/or activities as an officer
and/or employee of Company or any affiliate thereof.  This Paragraph 10 shall
survive any termination of the Term of this Agreement and shall apply in respect
of the Prior Agreement.

 

11.                                 Arbitration of Disputes.

 

(a)                                  Arbitration and Mediation.  You agree that
all disputes or controversies arising out of your employment, including but not
limited to, any disputes concerning the interpretation or application of this
Agreement and any claims arising under any law prohibiting discrimination,
retaliation or harassment, will be decided by a single arbitrator in final and
binding arbitration administered by the American Arbitration Association (“AAA”)
and conducted according to the AAA’s National Rules for the Resolution of
Employment Disputes in effect at the time the demand for arbitration is made. 
This agreement to arbitrate includes all claims that the Company may have
against you at any time now or in the future, and all claims that you may have
against the Company or any of its successors at any time now or in the future. 
The only exceptions are (1) claims covered by workers’ compensation or
unemployment insurance, (2) claims for benefits that arise under benefit plans
that contain their own administrative or other dispute resolution procedures,
and (3) any other claims that by law are not subject to mandatory arbitration. 
You may be permitted to file a complaint with certain governmental agencies in
accordance with applicable law.  At the option of either you or the Company, the
arbitration proceedings will be stayed prior to the selection of an arbitrator,
and both you and the Company will submit the claims asserted, together with any
counterclaims and defenses, to non-binding mediation.  The mediator will be
selected through the AAA.  Completing the mediation program means participating
in good faith in at least one telephone mediation session.  The Company will pay
all of the administrative costs and fees of the mediation and will bear its own
legal fees regardless of outcome.  Additionally, the Company shall pay directly
or reimburse you for your legal fees in the case of any action to the extent
that you prevail in material part in connection with such action.

 

(b)                                 Injunctive Relief. Notwithstanding Paragraph
11(a), due to the irreparable harm that would result from an actual or
threatened violation of Paragraph 6 that involves disclosure or use of
confidential information, trade secrets, or competition with the Company and
Paragraphs 2 and 6 that involve exclusivity of your services with the Company,
you agree that the Company may seek an injunctive prohibiting you from
committing such a violation.

 

15

--------------------------------------------------------------------------------


 

(c)                                  The Arbitration. Any arbitration will take
place in New York, New York before a single experienced employment arbitrator
licensed to practice law in New York. The arbitrator may not modify or change
this Agreement in any way.

 

(d)                                 Fees and Expenses. The Company will promptly
pay on your behalf, or reimburse you for all reasonable attorneys’ fees and
expenses incurred by you in connection with the negotiation and documentation of
the terms and conditions of this Agreement.

 

12.                                 Miscellaneous.  No provisions of this
Agreement may be amended, modified, waived, or discharged except by written
document signed by you and a duly authorized officer of the Company.  A waiver
of any conditions or provisions of this Agreement in a given instance will not
be deemed a waiver of such conditions or provisions of this Agreement at any
other time.  The validity, interpretation, construction, and performance of this
Agreement will be governed by the laws of the State of New York.  This Agreement
will be binding upon, and will inure to the benefit of, you and your estate and
the Company and any successor thereto, but neither this Agreement nor any rights
arising under it may be assigned or pledged by you.

 

13.                                 Validity.  The invalidity or
unenforceability of any provisions of this Agreement will not affect the
validity or enforceability of any other provisions of this Agreement, which will
remain in full force and effect.

 

14.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together will constitute the same instrument.

 

15.                                 Entire Agreement.  This Agreement sets forth
the entire understanding between us; all oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement.  All prior employment agreements,
understandings and obligations (whether written, oral, express or implied)
between us, if any, are terminated as of the commencement date of the Term and
are superseded by this Agreement.  Without limiting the generality of the
preceding sentence, and for the avoidance of doubt, following the Closing Date
and your commencement of employment under this Agreement you expressly
acknowledge and agree that you shall have no right to terminate your employment
for “Good Reason” under Paragraph 4(f) of the Prior Agreement, and that you
shall have no right to any benefits or amounts of any kind under such Paragraph
of the Prior Agreement.  You further expressly acknowledge and agree that your
rights and obligations (if any) upon your termination for any reason during the
Term shall be determined exclusively under this Agreement.

 

16.                                 Compliance with Section 409A of the Code.

 

(a)                                  Specified Employee.  Notwithstanding any
provision of this Agreement to the contrary, if you are a “specified employee”
as defined in Section 409A, you shall not be entitled to any payments or
benefits that constitute deferred compensation subject to Section 409A, and
whose payment or provision is triggered by your termination of employment
(whether such payments or benefits are provided to you under this Agreement or
under any other plan, program or arrangement of the Company), until the earlier
of (i) the date which is the first business day following the six-month
anniversary of your termination of employment for any reason other than

 

16

--------------------------------------------------------------------------------


 

death or (ii) your date of death (the “First Payment Date”).  The first
installment of the payments or benefits you are entitled to hereunder that is
made on the First Payment Date shall include a “make-up” payment equal to the
sum of the payments and benefits that, if not for the six-month delay described
in the preceding sentence, would be due and payable hereunder after your
termination date and before the First Payment Date.  The Company shall make the
determination as to whether you are a “specified employee” in good faith in
accordance with its uniform methodology and procedures adopted in accordance
with Section 409A and, at the time of your termination of employment will notify
you whether or not you are a “specified employee”.

 

(b)                                 Other Provisions.  This Agreement is
intended to satisfy the requirements of Section 409A of the Code with respect to
amounts, if any, subject thereto, and shall be interpreted and construed and
shall be performed by the parties consistent with such intent.  If either party
notifies the other in writing that, based on the advice of legal counsel, one or
more of the provisions of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A or causes any amounts to be subject to
interest, additional tax or penalties under Section 409A, the parties shall
promptly and reasonably consult with each other (and with their legal counsel),
and shall use their reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A of the
Code or increasing the costs to the Company of providing the applicable benefit
or payment and (b) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon you or the
Company.  Except as expressly provided otherwise herein, no reimbursement
payable to you pursuant to any provisions of this Agreement or pursuant to any
plan or arrangement of the Company covered by this Agreement shall be paid later
than the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A.

 

[signature page follows]

 

17

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

VIVENDI HOLDING I CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Greenberg

 

 

Name:

Robert C. Greenberg

 

 

Title:

Senior Vice President Human Resources –

 

 

 

U.S.

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Bruce L. Hack

 

 

 

Bruce L. Hack

 

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

MUTUAL RELEASE AGREEMENT

 

In consideration of the severance payments and benefits which are to be provided
to me by Activision Blizzard, Inc. (the “Company”) pursuant to Paragraph
4(a) (collectively the “Severance Benefits”) of that certain letter agreement
dated as of December 1, 2007 between me, the Company and Vivendi Holding I Corp.
(the “Employment Agreement”), I hereby agree to and do release and forever
discharge the Company, its parent, affiliated and subsidiary companies, and
their respective past and present officers, directors, stockholders, insurers,
employees and agents of any kind (the “Company Released Parties”) from any and
all claims and causes of action, known or unknown, arising out of or relating to
my employment with the Company, its parent, affiliated and subsidiary companies,
from the beginning of time through and including the effective date of this
Mutual Release Agreement, including, but not limited to, wrongful discharge,
termination in violation of public policy, breach of contract (both express and
implied), breach of fiduciary duty, discrimination of any kind, tort, fraud,
misrepresentation, the Civil Rights Acts, Employee Retirement Income Security
Act (except for vested benefits that are not affected by this Mutual Release
Agreement), Worker Adjustment and Retraining Notification Act, Age
Discrimination in Employment Act, Employee Retirement Income Security Act,
Americans with Disabilities Act, Family Medical Leave Act, Fair Labor Standards
Act, Older Workers Benefit Protection Act, California Fair Employment and
Housing Act, California Civil Code, California Labor Code, California
Constitution, California Family Rights Act, California Worker’s Compensation
Act, Consolidated Omnibus Budget Reconciliation Act, or any other federal, state
or local legislation or common law relating to human rights, employment, and/or
discrimination in employment, or otherwise, and any and all claims for
attorneys’ fees, expenses or costs related to any of the foregoing. 
Notwithstanding the foregoing, nothing contained herein shall be deemed,
interpreted or construed to constitute my release or relinquishment of or
otherwise effect my continuing right to claim and receive either (i) any rights
I may have to receive or the Company’s obligations to pay or provide to me the
Severance Benefits under the Employment Agreement or my rights to receive
payments under Paragraph 5 of the Employment Agreement, (ii) any right I may
have to be indemnified and/or defended from and against any and all third party
or other claims incurred or encountered by me as a result of my performance of
services or duties for and on behalf of any one or more of the Company Released
Parties or my status as an employee, agent, officer, director, fiduciary or
other representative of any one or more of the Company Released Parties
including without limit my rights to receive coverage under any liability,
errors and omissions or officers and directors insurance coverage maintained by
any one or more of the Company Released Parties, and (iii) any accrued and
vested benefits owed to me under any benefit plan, policy or program (including,
without limitation, any such benefit plans, policies or programs granted or
modified pursuant to the terms of the Employment Agreement or the letter
agreement between me, Vivendi Holding I Corp. and Vivendi S.A., dated as of
December 1, 2007) in which I participated during the term of my employment with
the Company, all of which accrued and vested benefits and Employment Agreement
provisions shall remain payable to me in accordance with the terms of the
Employment Agreement or the governing benefit plan, policy or program (all of
the foregoing described matters under sub-clauses (i), (ii) and (iii) of this
Paragraph being herein collectively referred to as the “Employee Retained
Rights”).

 

In consideration for my execution of this Agreement and the waiver provided by
me under the foregoing Paragraph, the Company hereby, on its behalf and on
behalf of all other Company Released Parties, hereby agrees to and does release
and forever discharge me and my heirs, representatives, successors and assigns
(collectively the “Employee Released Parties”) from any and all claims and
causes

 

--------------------------------------------------------------------------------


 

of action, known or unknown, arising out of or relating to my employment with or
provision of services for or on behalf of the Company or any one or more of the
other Company Released Parties, from the beginning of time through and including
the effective date of this Mutual Release Agreement, including, but not limited
to, breach of contract (both express and implied), breach of fiduciary duty,
illegal act of any kind, tort, fraud, misrepresentation, or any other federal,
state or local legislation or common law relating to human rights, employment,
and/or discrimination in employment, or otherwise, and any and all claims for
attorneys’ fees, expenses or costs related to any of the foregoing. 
Notwithstanding the foregoing, nothing contained herein shall be deemed,
interpreted or construed to constitute the Company’s release or relinquishment
of or otherwise effect its continuing right to receive any rights to which the
Company is entitled under Paragraph 6 of the Employment Agreement (all of the
foregoing described matters under this sentence of this Paragraph being herein
collectively referred to as the “Company Retained Rights”).

 

Except for or in connection with the Employee Retained Rights, I hereby waive
all rights I may have to file any charge or complaint, nor will I accept any
relief or recovery from any charge or complaint, for events or causes of action
occurring or accruing on or before the effective date of this Mutual Release
Agreement, before any federal, state, or local administrative agency against the
Company Released Parties, except as such waiver is prohibited by statutory
provision.  Except for or in connection with the Employee Retained Rights, I
further waive all rights to file or join in any action before any federal,
state, or local court against the Company Released Parties for any events or
causes of action occurring or accruing on or before the effective date of this
Mutual Release Agreement. I also acknowledge that I do not have any current
charge or claim against the Company Released Parties pending before any local,
state or federal agency regarding my employment.  Except as prohibited by
statutory provision or for or in connection with the Employee Retained Rights,
in the event that any claims are filed, they shall be dismissed with prejudice
upon presentation of this Mutual Release Agreement, and I shall reimburse the
Company for the costs, including reasonable attorneys’ fees, of defending any
such action.

 

Except for or in connection with the Company Retained Rights, the Company, for
and on its behalf and for and on behalf of each of the Company Released Parties,
hereby waives all rights it or they may have to file any charge or complaint,
nor will it accept or permit any Company Released Party to pursue or accept any
relief or recovery from any charge or complaint, for events or causes of action
occurring or accruing on or before the effective date of this Mutual Release
Agreement, before any federal, state, or local administrative agency against me
or any of the Employee Released Parties, except as such waiver is prohibited by
statutory provision.  The Company, for and on its behalf and for and on behalf
of each of the Company Released Parties and except for or in connection with the
Company Retained Rights, further waives all rights to file or join in any action
before any federal, state, or local court against me or any of the Employee
Released Parties for any events or causes of action occurring or accruing on or
before the effective date of this Mutual Release Agreement. The Company, for and
on its behalf and for and on behalf of each of the Company Released Parties,
also acknowledge that neither it nor any of the Company Released Parties has any
current charge or claim against the me or any of the Employee Released Parties
pending before any local, state or federal agency regarding my employment with
the Company or my provision, performance or rendering of any services, duties or
activities for or on behalf of any of the Company or the Company Released
Parties.  Except as prohibited by statutory provision and except for or in
connection with the Company Retained Rights, in the event that any such claims
are filed, they shall be dismissed with prejudice upon presentation of this
Mutual Release Agreement, and the Company shall reimburse me and the Employee
Released Parties for the costs, including reasonable attorneys’ fees, of
defending any such action.

 

The provision of the Severance Benefits completely extinguishes all of the
Company Released Parties’ obligations to me, other than the Employee Retained
Rights, through and including the effective date of this Mutual Release
Agreement, including, without limitation, severance under any agreement or

 

2

--------------------------------------------------------------------------------


 

policy other than the Employment Agreement, compensation, health insurance
premiums, and obligations of any kind arising from or related to my employment
with the Company.

 

In the event of any dispute or claim concerning the provision of the Severance
Benefits owed to me, including without limitation, the amount or nature of the
Severance Benefits, the method, manner or timing of the provision of the
Severance Benefits, or the rights and obligations of me or the Company in
connection with the Severance Benefits, it is agreed by me and the Company that
such dispute shall be submitted to binding arbitration in New York, New York
before the American Arbitration Association (“Association”) in accordance with
the Association’s rules applicable to such disputes and pursuant to Paragraph
11(a) of the Employment Agreement.

 

By signing this Mutual Release Agreement, I represent, warrant, and agree as
follows, which representations, warranties, and agreements shall survive the
execution of this Mutual Release Agreement:

 

(i)                                     I have carefully read my Employment
Agreement and this Mutual Release Agreement and understand all of their
respective terms;

 

(ii)                                  I have had the opportunity to consult with
an attorney or other advisor of my choice about this matter, and have been
advised by the Company to do so if I choose; and

 

(iii)                               I have signed this Mutual Release Agreement
knowingly and voluntarily, and no promises or representations have been made to
me by any person to induce me to do so, other than the Employment Agreement and
this Mutual Release Agreement.

 

By signing this Mutual Release Agreement, I further represent, warrant and agree
and the Company hereby represents, warrants and agrees as follows, which
representations, warranties, and agreements shall survive the execution of this
Mutual Release Agreement:

 

(i)                                     It is hereby acknowledged that there is
a possibility that subsequent to the execution of this Mutual Release Agreement
either I or the Company will discover facts or incur or suffer claims which were
unknown or unsuspected by me or the Company at the time this Mutual Release
Agreement was executed, and which if known by me or the Company at the time may
have materially affected my or the Company’s decision to execute this Mutual
Release Agreement.  Each of I and the Company acknowledge and agree that, by
reason of this Mutual Release Agreement, each of I and the Company are
respectively assuming the risk of such unknown facts and such unknown or
unsuspected claims.  Each of I and the Company have been advised and is aware of
the existence of Section 1542 of the California Civil Code which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Notwithstanding such provisions, this Mutual Release Agreement shall constitute
a full release in accordance with its terms. Each of I and the Company hereby
knowingly and voluntarily waive the provisions of Section 1542, as well as any
other statute, law or rule of similar effect, and acknowledge and agree that
this waiver is an essential and material term of this Mutual Release Agreement,
and without such waiver the Mutual Release Agreement would not have been
accepted or agreed by either I or the Company.  Each of I and the Company hereby
represents that I and it have respectively been advised by my or its respective
legal counsel, and that each of I and the Company understands and acknowledges
the

 

3

--------------------------------------------------------------------------------


 

significance and consequence of this Mutual Release Agreement and of this
specific waiver of Section 1542 and comparable laws of other jurisdictions; and

 

(ii)                                  The Employment Agreement is Exhibit A to
this Mutual Release Agreement, and is incorporated and made a part of this
Mutual Release Agreement. This Mutual Release Agreement, together with the
exhibits hereto, integrates the whole of all agreements and understandings
between the Company and me concerning the subject matter of this Mutual Release
Agreement and any other dealings between the Company and me. This Mutual Release
Agreement supersedes all prior negotiations, discussions, or agreements relating
to the subject matter of this Mutual Release Agreement, including employment
contracts other than Exhibit A, if any, between the Company and its subsidiaries
and affiliates, on the one hand, and me, on the other.  I AND THE COMPANY HEREBY
REPRESENT, WARRANT, AND AGREE TO AND WITH THE OTHER THAT THERE ARE NO UNWRITTEN,
ORAL, OR VERBAL UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BETWEEN THE
COMPANY, ITS SUBSIDIARIES, AFFILIATES, AND ME, AND THAT EACH OF MY AND THE
COMPANY’S RESPECTIVE RIGHTS SHALL BE GOVERNED EXCLUSIVELY BY THIS MUTUAL RELEASE
AGREEMENT;

 

(iii)                               This Mutual Release Agreement shall be
governed by and construed according to the laws of the State of New York, except
that any conflict of laws rule requiring reference to the laws of another
jurisdiction shall be disregarded;

 

(iv)                              Each of I and the Company has full express
authority to settle all claims related my employment with the Company and/or its
subsidiaries or affiliates, and that neither I nor the Company have given or
made any assignment of such claims. TO THE EXTENT THAT ANY CLAIM RELATED TO THIS
MUTUAL RELEASE AGREEMENT MAY BE BROUGHT BY PERSONS OR ENTITIES CLAIMING BY,
THROUGH, OR UNDER ME, OR MY SPOUSE, HEIRS, SUCCESSORS, OR ASSIGNS, THEN I
FURTHER AGREE TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS AGENTS, AND ITS
SUCCESSORS FROM ANY LAWSUIT, JUDGMENT, OR SETTLEMENT ARISING FROM SUCH CLAIMS. 
TO THE EXTENT THAT ANY CLAIM RELATED TO THIS MUTUAL RELEASE AGREEMENT MAY BE
BROUGHT BY PERSONS OR ENTITIES CLAIMING BY, THROUGH, OR UNDER THE COMPANY OR ANY
OF THE COMPANY RELEASED PARTIES, THEN THE COMPANY FURTHER AGREES TO INDEMNIFY
AND HOLD HARMLESS ME, MY AGENTS, AND MY SUCCESSORS FROM ANY LAWSUIT, JUDGMENT,
OR SETTLEMENT ARISING FROM SUCH CLAIMS;

 

I understand that I may take up to forty-five (45) days to review and consider
this Mutual Release Agreement. 

 

4

--------------------------------------------------------------------------------


 

I may revoke this Mutual Release Agreement after signing it, by delivering a
written revocation to the Company’s Director of Human Resources no later than
seven (7) days after the date I sign it as shown below. This Mutual Release
Agreement, however, shall not become effective, and I shall not receive any
Severance Benefits, until the seven-day revocation period has expired.

 

TO BE SIGNED AFTER TERMINATION OF EMPLOYMENT

 

 

 

 

 

Employee’s Signature

 

 

 

Bruce L. Hack

 

Print Name

 

 

 

 

 

Date

 

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

 

 

Print Name :

 

 

 

 

 

Title:

 

 

 

 

 

 

Date

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Sample Severance Calculation with respect to the Post-Closing Merger Integration
Bonus program

 

Note:  The following is provided solely for illustrative purposes and is not
intended to reflect or limit in any respect the actual terms and/or conditions
of the actual Post-Closing Merger Integration Bonus set forth in Paragraph 3(e).

 

Assuming for purposes of this example that the $1,000,000 target Post-Closing
Merger Integration Bonus is payable based upon one performance period, if your
employment with the Company were terminated after the Closing Date either in an
Involuntary Termination or upon your resignation for Good Reason after the end
of the performance period established under Paragraph 3(e), but before the
Post-Closing Merger Integration Bonus is paid, and the ultimate forecast vs.
goals generates zero payout for the performance period, then you would not
receive any severance compensation under Paragraph 4(a) with respect the
Post-Closing Merger Integration Bonus.  However, if your employment were
terminated after the Closing Date either in an Involuntary Termination or upon
your resignation for Good Reason prior to the end of the performance period
established under Paragraph 3(e), you would be entitled to receive severance
compensation of $1,000,000 with respect to the Post-Closing Merger Integration
Bonus representing a “target” payment for the unexpired performance period.

 

--------------------------------------------------------------------------------


 

EXHIBIT C – Notices

 

--------------------------------------------------------------------------------


 

Schedule 1 – Policies

 

--------------------------------------------------------------------------------